United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               April 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 02-60426
                          Summary Calendar


MARIA DEL ROSARIO MOLINA,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 788 231
                        --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Del Rosario Molina petitions this court for review of

the Board of Immigration Appeals’ (“BIA”) decision affirming the

Immigration Judge’s (“IJ”) order denying Molina’s application for

cancellation of removal pursuant to 8 U.S.C. § 1229b(b)(1), as

well as her request for voluntary departure.   Molina argues that:

(1) the federal crime for which she was previously convicted did

not involve moral turpitude; (2) her federal crime was not an

aggravated felony offense; (3) the IJ erred by admitting

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60426
                                 -2-

uncertified evidence that her application for temporary resident

status had been denied; and (4) the IJ erred by not allowing

testimony regarding hardship to family members resulting from her

removal.    Because Molina does not warrant any relief, we

pretermit any jurisdictional issues under 8 U.S.C.

§ 1252(a)(2)(C).    See United States v. Alvarez, 210 F.3d 309, 310

(5th Cir. 2000).

     This court reviews only the decision of the BIA and not that

of the Immigration Judge, except to the extent that the decision

of the Immigration Judge influenced the BIA’s decision.      See

Carbajal-Gonzales v. INS, 78 F.3d 194, 197 (5th Cir. 1996).        This

court conducts a de novo review of the BIA’s legal rulings but

“will defer to the BIA’s interpretation of immigration

regulations if the interpretation is reasonable.”    Lopez-Gomez v.

Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).    Fact findings are

reviewed for substantial evidence.    See id.

     The BIA’s denial of Molina’s application for cancellation of

removal pursuant to 8 U.S.C. § 1229b(a) was not erroneous because

Molina failed to submit any evidence showing that she was a

permanent resident alien.    See 8 C.F.R. § 240.11(e)(2001)(alien

bears burden of proof to show eligibility for cancellation of

removal).    Molina does not challenge the BIA’s determination that

she abandoned her application for cancellation of removal

pursuant to 8 U.S.C. § 1229b(b).    She has therefore not shown

that the BIA erred in denying relief under that subsection.

     Accordingly, Molina’s petition for review is DENIED.